Upon a prior appeal in this action, this court -granted plaintiff’s motion for summary judgment and declared, inter alla, that plaintiff and defendant George B. Rabinor were husband and wife (Mabinor *723v. Babinor, 39 A D 2d 959), said defendant now appeals from two orders of the Supreme Court, Nassau County, as follows: one dated November 21, 1972, which awarded plaintiff’s counsel $9,750 for his services in the action to the date of the order, and the other dated February 26, 1973, which awarded plaintiff’s counsel $1,000 for services rendered from November 21, 1972 to February 26, 1973. Order dated November 21, 1972 modified, on the facts, by reducing the award therein to $7,500; and order dated February 26, 1973 modified, on the facts, by reducing the award therein to $500. As so modified, orders affirmed, without costs. In our opinion, the awards were excessive to the extent indicated herein. Plaintiff’s counsel is also awarded an additional counsel fee of $500 for his services on the appeals from these two orders, which shall be paid by appellant within 30 days after entry of the order to be made hereon. On the argument of these appeals, both sides agreed that this court decide the question of an award to. plaintiff’s counsel for his services on said appeals. In our opinion, $500 is a proper amount therefor. Hopkins, Acting P. J., Latham, Glulotta, Christ and Brennan, JJ., concur.